Opinion issued October 2, 2008                                        














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00103-CR
____________

MICHAEL DESHAWN MORSE, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 232nd District Court 
Harris County, Texas
Trial Court Cause No. 1097310



 
MEMORANDUM  OPINION
          Appellant, Michael Deshawn Morse, pleaded guilty to the offense of murder,
without an agreed recommendation as to punishment.  After a presentence
investigation hearing, the trial court sentenced appellant to confinement for 30 years.
Appellant filed a pro se notice of appeal.  We affirm.
          Appellant’s counsel on appeal has filed a brief stating that the record presents
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). 
          Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  Having reviewed the
record and counsel’s brief, we agree that the appeal is frivolous and without merit and
that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.
Crim. App. 2005).  
          We affirm the judgment of the trial court and grant counsel’s motion to
withdraw.
 
          Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).